 COMCAST CABLEVISION OF PHILADELPHIA 487Comcast Cablevision of Philadelphia, L.P. and Team-sters Union Local No. 115, affiliated with the In-ternational Brotherhood of Teamsters, AFLŒCIO. Cases 4ŒCAŒ19155, 4ŒCAŒ19451, 4ŒCAŒ19569, and 4ŒRCŒ17321 May 24, 1999 SUPPLEMENTAL DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On November 23, 1993, the National Labor Relations Board issued a Decision and Order1 in this proceeding finding that the Respondent violated Section 8(a)(1) and (3) of the National Labor Relations Act.  The violations, which occurred both before and after a Board-conducted election, included interrogation, grant of a wage increase, promises of benefits, and discharges.  Because of the severity of the unfair labor practices, the Board found that a bargaining order was appropriate under the test set forth in NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).   The Respondent filed a petition for review with the United States Court of Appeals for the District of Co-lumbia Circuit.  In an unpublished decision of February 7, 1995,2 the court enforced the Board™s unfair labor practice findings, but remanded the case to the Board solely for consideration of evidence bearing on the pro-priety of the bargaining order and for consideration of other remedies that would be adequate to erase the ef-fects of the unfair labor practices and to ensure a fair rerun election.  On May 11, 1995, the Board advised the parties that it had decided to accept the court™s remand and invited statements of position.  Thereafter, the General Counsel, the Union, and the Respondent filed statements of posi-tion.  On July 26, 1995, the Board remanded the case for a hearing before an administrative law judge to allow the parties to present relevant evidence in light of the court™s opinion.   On January 19, 1996, Administrative Law Judge Tho-mas R. Wilks issued the attached supplemental decision, which recommended that the Gissel bargaining order be withdrawn.  The judge also recommended denying the Union™s alternative request for special remedies in lieu of a bargaining order.  The General Counsel and the Union each filed excep-tions and supporting briefs.  The Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered its original decision, the judge™s supplemental decision, and the record in light of the court™s remand, which the Board accepts as the law of the case, and the parties™ statements of position, ex-ceptions, and briefs, and has decided to affirm the judge™s rulings, findings, and conclusions as modified, and to adopt his recommended Order as modified herein.                                                                                                                      1 313 NLRB 220. 2 No. 93Œ1828. We agree with the judge that, in light of the court™s remand, the Gissel bargaining order should be withdrawn and a second election held.3   We recognize, particularly given the Board™s long and unjustified delay in process-ing the case, that a Gissel bargaining order likely would be unenforceable.  Rather than engender further litigation and delay over the propriety of a bargaining order, we believe that employee rights would better be served by proceeding directly to a second election.4   Although a Gissel remedy is not being imposed, we do find that an  additional remedy is warranted in order to dissipate as much as possible any lingering effects of the Respondent™s unfair labor practices, and to ensure that a fair election can be held.5  Specifically, we shall order the Respondent to supply to the Union, on a request made within 1 year of the date of this Supplemental De-cision, Order, and Direction of Second Election, the names and addresses of all current unit employees.  The delay in this case, although unfortunate, was no more the fault of the Union or of the employees who were denied a fair opportunity to choose whether they desire union representation than it was of the Respondent.  Our Order will afford the Union ﬁan opportunity to participate in [the] restoration and reassurance of employee rights by engaging in further organizational efforts, if it so chooses, in an atmosphere free of further restraint and coercion.ﬂ  United Dairy Farmers Cooperative Assn., 242 NLRB 1026, 1029 (1979), enfd. in relevant part 633 F.2d 1054 (3d Cir. 1980).6    Contrary to the judge, a determination that a Gissel bargaining order is not warranted under the circum- 3 In light of our decision not to issue a Gissel bargaining order, the Respondent™s motion to admit newly available evidence on the increase in turnover in the bargaining unit is denied as moot. 4 Although we have accepted the court™s remand as the law of the case here, we note that the Board traditionally assesses the validity of a bargaining order based on an evaluation of the situation as of the time the unfair labor practices were committed.  Salvation Army Residence, 293 NLRB 944, 945 (1989), enfd. mem. 923 F.2d 846 (2d Cir. 1990).  Historically, the Board has not considered subsequent employee or managerial turnover in this context.  Highland Plastics, Inc., 256 NLRB 146, 147 (1981). 5 It is well settled that the Board has broad discretion when fashion-ing a ﬁjustﬂ remedy.  Maramount Corp., 317 NLRB 1035, 1037 (1995). 6 The Board has previously ordered this remedy in cases where it found that remedial measures in addition to the traditional remedies for unfair labor practices were appropriate.  See, e.g., Montfort of Colo-rado, 298 NLRB 73, 86 (1990), enfd. in relevant part 965 F.2d 1538 (10th Cir. 1992); United Dairy Farmers Cooperative Assn., 242 NLRB at 1030; Haddon House Food Products, 242 NLRB 1057, 1059 (1979), enfd. in relevant part sub nom. Teamsters Local 115 v. NLRB, 640 F.2d 392 (D.C. Cir. 1981); and Loray Corp., 184 NLRB 557, 559 (1970).   This remedy is in addition to the Union™s right to have access to a list of voters and their addresses under Excelsior Underwear, 156 NLRB 1236 (1966), after issuance of the Notice of Second Election.  328 NLRB No. 74  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488stances of this case is not dispositive of the issue whether 
to provide other special reme
dies.  The Board certainly 
has the discretion to decline to issue a bargaining order 

while granting other remedies.  Indeed, the District of 
Columbia Circuit Court of Appeals has specifically di-
rected the Board on remand to consider separately 
ﬁwhether other remedies would be adequate to erase the 

effects of the past unfair labor practices and to ensure a 
fair rerun election at Comcas
t.ﬂ  In concluding that a 
bargaining order was not warranted, the judge, under his 
view of the court™s remand, gave preeminent considera-
tion ﬁto the infringement of the representational rights of 
subsequent unit majority newcomers.ﬂ  That concern is, 
however, not undermined by our grant of an additional 
remedy before a second election.   
Rather, this remedy ﬁaid[s] in creating an atmosphere 
free of restraint and coercion so that [the Board] will be 

able to conduct a new election in which [it] can place 
some confidence.ﬂ  
United Dairy Farmers
, 242 NLRB at 
1029.  To afford a just re
medy, the Board has granted 
special access and notices remedies in cases where a bar-
gaining order would have issued, but for the union™s lack 
of majority support.  
United Dairy Farmers
, supra.  Such 
remedies are a fortiori within the range of our remedial 
discretion when seeking to assure a fair second election 
for a bargaining unit in which the Union at one time en-
joyed majority support but which was destroyed by seri-
ous unfair labor practices (e.g., unlawful grant of ex-
traordinary wage increase and unlawful discharge of six 
employees) which are likely to have lingering effects.  In 
sum, we hold that the Boar
d can decline to issue a bar-
gaining order while granting other remedies.  We further 

conclude, in response to the court™s second inquiry on 
remand, that a fair second election is possible here, but 
only with the grant of an additional remedy to erase the 

lingering effects of the Respondent™s unfair labor prac-
tices.   We emphasize that our decision is limited to the spe-
cific procedural and factual 
circumstances presented in 
this case.  Accordingly, we shall delete the bargaining 
order from our original Order, reopen the representation 
proceeding, and direct that 
a second election be held.
7 ORDER The National Labor Relations Board orders that para-
graph 2(a) be deleted from the Board™s Decision and 
Order reported at 313 NLRB 220 (1993).   
IT IS FURTHER ORDERED
 that the Respondent supply the 
Union, on request made within 1 year of the date of this 

Supplemental Decision, Order,
 and Direction of Second 
Election, the full names and addresses of its current unit 
employees. 
                                                          
                                                           
7 It is not necessary to reaffirm our prior Order because, as noted 
above, the court of appeals, except 
for the bargaining order provision, 
enforced it in all respects. 
IT IS FURTHER ORDERED
 that Case 4ŒRCŒ17321 is re-
opened and that all prior pro
ceedings held thereunder be 
reinstated. IT IS FURTHER ORDERED
 that Case 4ŒRCŒ17321 is sev-
ered and remanded to the Regional Director for Region 4 
for the purpose of conducting a new election.  
[Direction of Second Election omitted from publica-
tion.] 
 MEMBER BRAME
, concurring in part and dissenting in part.  
For the reasons given by the judge, I also would find 
that a Gissel bargaining order is no longer warranted in 
the circumstances present here.
1  Further, and based on 
an independent analysis of 
whether special remedies are 
warranted here, I conclude that the same factors which 
the judge found militate against the issuance of a 
Gissel bargaining order, i.e., the substantial passage of time 
since the 1990 election, the high turnover of employees 
in the bargaining unit since the election, and changes in 
management, also militate against giving any of the spe-
cial alternative remedies re
quested by the Union.  In 
sum, given that the election was almost a decade ago, 
that most of the bargaining unit employees who were in 
the bargaining unit when the 
violations occurred have 
departed, and that many of the management officials who 
were responsible for the unfair labor practices have also 
left, I do not find, contrary to my colleagues, that any 
alternative remedy is necessary ﬁto dissipate . . . any lin-
gering effectsﬂ of the Respondent™s unfair labor practices 
or to ensure that a fair election can be held.  Finally, in 
reaching the conclusion that no special alternative rem-
edy is warranted, I emphasize 
that, as found by the judge, 
neither the General Counsel nor the Charging Party pre-

sented any evidence of recidivism or noncompliance by 
the Respondent with the court™s order in this case or any 
evidence that the Board™s traditional remedies are inade-
quate.  With the judge, I would find the case for special 
remedies ﬁuntenable.ﬂ  
 Richard Wainstein, Esq., 
for the General Counsel
. Richard C. Hotvedt, Esq. and John Mills Barr, Esq. (Morgan, 
Lewis and Bocius), 
of Washington, D.C. for the Employer
. Norton H. Brainard, III, Esq., of Philadelphia, Pennsylvania, 
for the Charging Party. 
SUPPLEMENTAL DECISION AND ORDER ON REMAND 
THOMAS R. WILKS, Administrative Law Judge. On Novem-ber 23, 1993, the Board, with very
 minor modification, adopted  
the decision of Administrative Law Judge David L. Evans of December 28, 1992 (313 NLRB 220), which included the 
Judge™s recommended bargaining order sought by the Charging 
Party pursuant to 
NLRB v. Gissel Packing Co
., 395 U.S. 575 
(1969). On petition to review, the United States Court of Appeals for 
the District of Columbia Circuit issued a judgment on February 

7, 1995, which sustained the Board™s finding of unfair labor 
practice violations and granted enforcement of the Board™s 
 1 NLRB v. Gissel Packing Co
., 395 U.S. 575 (1969). 
 COMCAST CABLEVISION OF PHILADELPHIA 489remedial order. However, with 
respect to the requested bargain-
ing order, the court stated: 
 [T]he Board failed to provide a reasoned justification 
for the order. In particular, the Board failed to consider (1) 
whether or not there was employee turnover at Comcast 
and, if so, what effect such turnover would have on the 
appropriateness of a bargaini
ng order; and (2) whether 
other remedies would be adequate to erase the effects of 

the past unfair labor practices and to ensure a fair rerun 
election at Comcast. See 
Davis Supermarkets, Inc. v. NLRB, 2 F.3d 1162, 1171, 1175Œ1176 (D.C. Cir. 1993), 
cert. denied 511 U.S. 1003 (1994); 
Somerset Welding & 

Steel v. NLRB
, 987 F.2d 777, 781Œ782 (D.C. Cir. 1993), 
id. at 782 (Edwards, J., concurring in the judgment); 
Ave-
cor, Inc. v. NLRB
, 931 F.2d 924, 936Œ938 (D.C. Cir. 
1991), cert. denied, 502 U.S. 1048 (1992). The Court re-
mands this case to the Board 
to reconsider the bargaining 
order issue and to make any necessary findings with re-
spect thereto. [Unpublished, 48 F.3d 562, 1995; 1995 
WL66744 (D.C. Cir.).] 
 On May 11, 1995, the Board advised the parties that it had 
decided to accept the court™s remand and solicited their state-
ments of position, which subsequently it received. 
On July 26, 1995, a three-member panel of the Board issued 
an Order remanding the proceeding to Judge Evans ﬁfor the 
limited purpose of reopening the record to receive evidence 
regarding employee turnover and 
other issues raised by the 
General Counsel at page six of 
his statement of position and of 
determining whether traditional 
remedies are adequate to en-
sure a fair second election. See 
Impact Industries, 293 NLRB 794 (1989).ﬂ The factual issues suggested by
 the General Counsel as rele-vant areas of remand inquiry are listed on page 6 of his position 
statement as follows: 
 (a) The continuing presence of, or announced promo-
tions for, supervisors and ma
nagers who were involved in 
or who directly committed the unfair labor practices. 
(b) Subsequent wage adjustments and wage increases. 
General Counsel has reason to believe that, notwithstand-
ing Respondent™s announcement in 1989 that wages would 
be reviewed annually (see ALJD slip op. at p. 61, lines 5Œ
13), there were no wage adjustments in 1991, 1992, or 
1994. The absence of such ﬁexpectedﬂ annual adjustments 
would naturally magnify the continuing coercive effect of 
the extraordinary, and unlaw
ful, 1990 wage adjustment. 
(c) Subsequent layoffs. Ge
neral Counsel has reason to 
believe that since the unlawful ﬁlayoffsﬂ of the seven lead 
union adherents in January and February 1991, there have 
been few layoffs of unit employees, or none at all. If so, 
then the dramatic retaliatory terminations would likely 
have a stronger continuing impact on employee free 
choice.  On August 4, 1995, the Board issued an amended order 
which permitted the remanded hearing to be assigned to any 
judge designated by the chief administrative law judge. Subse-
quently, I received that assi
gnment and on August 14, 1995, 
conducted a joint telephone confer
ence with the parties™ coun-
sel during which certain agreemen
ts were reached, i.e., the 
method and manner of adducing documentary evidence and 

limited explanatory testimonial evidence as well as the date of a 
hearing. Accordingly, on August 
17, 1995, I issued a notice of 
remand hearing to be held on the mutually agreed-upon date of 
September 19, 1995. 
The hearing opened before me on September 19 and con-
cluded the same day. Undisputed documentary evidence was 
adduced by the parties which, to
 some extent, was explained or 
elaborated upon by testimony of
 Respondent witnesses. At the 
hearing, I granted Respondent™s
 petition to revoke a subpoena 
duces tecum served upon it by the Charging Party. I ruled that 
the materials sought by the Char
ging Party were not related to 
the issues before me as framed by the Board™s remand order, 

i.e., ﬁevidence regarding employ
ee turnover and the issues 
raised on page six of the General Counsel™s position state-

ment.ﬂ The General Counsel took no position. The Charging 
Party™s request for leave to appeal my ruling during the hearing 
was refused, but rather Charging 
Party was instructed to file his 
request for permission to appeal with the Board after the hear-

ing closed but before briefs were filed with me. 
The Charging Party filed its appe
al with the Board by way of 
motion dated October 5, 1995, a copy of which was received by 
the Division of Judges on Oc
tober 12, 1995. Respondent™s hand-delivered opposition to the 
appeal was filed on October 
18, 1995. On December 18, 1995, the Board denied the appeal. 
Posttrial written briefs were submitted by all parties on or 
about October 25, 1995. I received the General Counsel™s mo-
tion to strike portions of Respondent™s brief. That motion, dated 
November 2, objected to parts of Respondent™s brief which, the 
General Counsel argued, attempted to improperly affect notice 
by the administrative law judge 
of alleged facts not contained 
in the record as adduced at the 
hearing before me; i.e., the ex-
tent of Respondent™s compliance with the enforced Board order 

which the General Counsel conceded was ﬁfor the most part 
correctﬂ as set forth in Respond
ent™s brief, and Respondent™s 
ﬁspotless record on labor relations since February 1991.ﬂ On 
November 20, the Division of 
Judges was served with Respon-
dent™s opposition to that motion. Therein, Respondent argued 
the well-established principle that an administrative agency 
may take notice of its own records and decisions. The discus-
sion of those motions is set forth in the analysis section of this 
decision. 
The briefs submitted by the parties consisted of a lengthy, 
detailed analysis of documenta
ry evidence with only minor 
variations and also recitation 
of unrefuted testimony. Accord-
ingly, I have treated those briefs as proposed findings of fact 

and conclusions to which little more can be added, save for 
some reconciliation of those minor variations. Accordingly, 
with respect to the findings of 
fact herein, I have a accepted 
portions of same as is, or with modifications, as my findings of 
facts, all however, dependent upon my own evaluation of the 
evidence. 
Based on the Board™s remand order, the record adduced at 
the hearing and briefs submitted, I make the following 
I. FINDINGS OF FACT A. Background The evidence as to the state 
of Respondent™s unit employee 
turnover adduced at the remand hear
ing, as with other data, was 
as of the most recent available date preceding the hearing. This 
is in accord with the circuit court™s view that the Board must 
consider unit employee turnover up 
to the time it issues its rec-
ommended remedial order on remand. See 
Somerset Welding & 

Steel v. NLRB
, supra, and 
Avecor, Inc. v. NLRB
, supra. The  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490parties referenced that data to 
the critical stages involved in the 
underlying proceeding. Those events involved the following 
sequential events: (1) The commencement of union organizing 
in September 1989, during which 
65 of 66 union representation 
designations were signed by em
ployees between October 29, 
1989, and March 22, 1990. One designation was signed on 

April 19, 1990; (2) the unlawful prohibition of union buttons in 
the plant in March 1990; (3) the filing of an election petition by 
the Union on March 22, 1990; (4) unlawful acceleration of 
merit wage reviews and unlawful wage increases of May 29, 
1990; (5) unlawful promise of workboots to a group of employ-
ees in June or July 1990; (6) the Regional Director issued a 
Decision and Direction of Election on July 13, 1990; (7) from 
mid-July 1990 to the first few days of August 1990, the Re-
spondent engaged in nine other incidents of employee coercion, 
including one promise of benefit to one employee, and eight 
incidents of interrogations of
 individual employees found by 
the judge to be coercive; e.g.
, as to why they supported the 
Union and how they would vote in the impending Board-
conducted election. Some of those employee voters included 
self-identified union supporters;
1 (8) on August 3, 1990, unit employees are granted a direct 
payroll deposit benefit in an 
unlawful attempt to influence their vote in the scheduled Board-

conducted election; (9) the elec
tion is conducted on August 10, 
1990, at which 44 unit employees voted for the Union and 46 
against it, with no challenged ballots. The so-called ﬁ
Excelsior
 list,ﬂ i.e., the election list of eligible voters, indicates 95 per-
sons; (10) the January 7, 1991 unlawful discriminatory layoff 
of one bench technician, a unit employee; and (11) the dis-
criminatory, unlawful layoff of 
six construction technicians. 
The administrative law judge fo
und that the Respondent was in 
part motivated by a desire to reduce the prounion votes in an 
expected rerun election. 
The parties in their briefs have
 referenced the varying status 
of the data adduced at trial to the dates argued by the General 
Counsel to be the most significant events, i.e., the May 29, 
1990 wage increase, the August 10, 1990 election, and the Feb-
ruary 8, 1991 unlawful layoffs. 
B. Employee Turnover 
The size of the unit has almost halved since the 1990 elec-
tion. There are currently only 50 unit employees.
2 The nature of 
Respondent™s business has changed somewhat due to the fact 
that it has completed the raw installation involved in the early 
days of area cable construction. Now the Respondent is ori-
ented toward maintenance rather than trenching and cable in-
stallation. However, the advent 
of fiber optic cable usage may 
involve a form of installation, but
 of a significant different na-
ture and which does not involve 
direct connection to the ulti-
mate consumer, at least in the foreseeable future. Because of 
the different emphasis in its operations, Respondent now no 
longer maintains several unit classi
fications related to construc-tion installation work, including inst
allers and lead installers, of whom there were 21 and 2, 1990 unit employees, and construc-
tion technicians and lead construction technician, of whom 
                                                          
 1 The Board relied only on interrogations of employees who were 
not known to be union supporters and found it unnecessary to pass on 
the judge™s other findings of unlaw
ful interrogation of known union 
supporters. 
2 On the date of the election petition filing on March 22, there were 
92 unit employees. At the time of the August election, there were 95 

eligible employee voters. 
there were 6 and 1, 1990 employees
, respectively, as well as the 
bench technician position. Thus
 the discriminatees™ former 
positions have been e
liminated for economic reasons. They are 
not now employed within the unit, and there is no allegation or 
argument that their current nonemployment within the unit is 
due to a failure of compliance by Respondent with the Board™s 
enforced order. 
The record reveals that with respect to the 50 current unit 
employees, the following number of them were employed on 
the critical dates: 
 1. May 29,1990 wage increaseŠ22 in the unit 
2. August 10,1990 electionŠ23 in the unit and 1 as a 
first-line supervisor who had 
been promoted before the 
election but who did not return to the unit until November 
1993. 3. February 8, 1991Š23 in the unit, 3 as first line su-
pervisors and 1 as a nonunit dispatcher 
 Of the 50 current unit employees, 23 commenced employ-
ment with the Respondent™s Philadelphia system after the Feb-
ruary 8, 1991, layoffs. A 24th employee commenced work as a 
nonunit dispatcher and first transferred to the unit in January 
1992. The hiring pattern of the current unit employees breaks 
down as follows: 
 1 since 1986 
5 since 1987 
6 since 1988 
7 since 1989 
9 since 1990 
4 since 1992 
7 since 1993 
2 since 1994 
5 since 1995 
 Of the 50 current unit employees, only 17 executed written 
union representation designations according to the original 

record. See also 313 NLRB at 257. 
C. Continuity of Supervisors/Managers The following is the status of 15 supervisors/managers in-
volved in the events underlying the unfair labor practices. 
1. Tyrone T. Connor
: from April 1990, vice president of 
Comcast™s Philadelphia area operations, passed away on De-

cember 24, 1994. 
2. Michael Doyle
: senior regional vice president for Com-
cast™s Northeast Region; acting area vice president 1989 
through April 1990. Michael Adde
rly assumed that office on 
March 14, 1990. 
3. Paul Gillert
: currently employed by Comcast Corporation 
as the senior corporate vice president for human resources. 
4. Don Brandt: technical supervisor of Comcast™s Northeast 
Avenue facility, left Comcast™
s employment on February 28, 
1991. 5. Randy Cicatello
: area technical operations manager, left 
Comcast™s employment on August 19, 1994. 
6. Barbara A. Cummins: customer service manager, left 
Comcast™s employment on April 17, 1995. 
7. Michelle Davis
: dispatch supervisor, left Comcast™s em-
ployment on April 8, 1991. 
8. John Donahue: area director of engineering, was pro-
moted to the regional director of engineering on August 27, 
1990.  COMCAST CABLEVISION OF PHILADELPHIA 4919. Michael Duncan: then and currently employed by Com-
cast as a construction supervisor. 
10. Lynn Green: human resources manager, N.E. Avenue, 
left Comcast™s employme
nt on June 24, 1991. 
11. Jeff Harris
: training manager, N.E. Avenue, left Com-
cast™s employment on January 8, 1995. 
12. Paul Rawls
: still currently employed by Comcast as a 
technical operations manager. 
13. Jeff Tucker
: construction supervisor
, left Comcast™s em-
ployment on July 19, 1991. 
14. Al Calhoun: exact status then unclear, later projects co-
ordinator, September 25, 1993. 
15. Willie D. Kelley
: director of human resources, left Com-
cast™s employment on July 28, 1995. 
Shortly after the filing of the election petition, Respondent 
hired an independent labor rela
tions consultant, Al Peddrick, 
who worked with Gillert to direct Respondent™s election cam-
paign activities. Peddrick conducted supervisory meetings at 
which he solicited supervisors™ estimates as to the number and 
identity of likely prounion voters. In November 1993, he was 
hired by Respondent and he curr
ently serves as its cable divi-
sion director of human resources. Current Area Vice President 
Adderly testified that any ongoi
ng union activity known to him 
must be reported to Peddrick. There are no unfair labor prac-
tices attributed to Peddrick and none in which he is proven to 
be involved in 1990 or indeed later. 
Judge Evans found that Respondent
 gave strict instructions 
to its supervisors not to threaten or interrogate employees or to 
engage in ﬁother such violative conduct.ﬂ He found that to be 
an ﬁameliorative,ﬂ but not controlli
ng, factor. He concluded that 
for a variety of reasons, supervisors do not always follow such 
instructions. Judge Evans concluded that such meetings, as 
were conducted by Peddrick, create
 ﬁthe possibility that super-
visors would feel pressured to contribute information even if 
they had also been told not to 
conduct outright questioning.ﬂ He 
also concluded that Supervis
or Green simply misunderstood 
instructions. 
Of the 12 incidents of indepe
ndent 8(a)(1) violative conduct 
found by Judge Evans, there we
re 8 incidents of individual 
interrogations. Of the eight in
terrogators, only Rawls and Dun-
can remain. Connor, the promiser
 of the boot benefit, is gone. Connor and Cicatello, the promis
ers of promotion to one em-
ployee, are gone. Of the two separa
te instances of supervisors™ 
prohibition of union buttons, Br
andt is gone but Donahue was 
promoted out of the immediate area but to a higher level of 

management. With respect to the victims 
of interrogations, only one, Don-dell Jett, is still employed in the unit. At least one employee of 
the small group of employees prom
ised workboots is gone, i.e., 
discriminatee Gardner. Employ
ee Heath, a known union activ-
ist who was interrogated by Con
nor, promised a promotion by 
Cicatello and who was a union 
button prohibition victim, was 
promoted out of the unit. Empl
oyees Laurence and J. Johnson, 
who were among a small group 
of employees subjected to 
Brandt™s union button prohibition, are also not employed in the 
unit. In addition to the foregoing involvement, Donahue was also 
involved with Gillert and Doyle with respect to the inordinate 
pay raise given to some of the unit employees on May 29, 
1990, which Judge Evans found to be an unlawful vote-buying 
stratagem, and were involved w
ith respect to the unlawful lay-
off decisions (along with Connor). Gillert™s involvement with 
the layoff decisions was less dir
ect than with the unlawful pay 
raise implementation. Donahue a
nd Doyle were more directly 
and actively involved. Doyle remains regional vice president 
for Respondent™s entire Northeast Region as he was in 1990 
when he also held the dual capacity as acting vice president 
until Connor was hired in April. 
Respondent adduced testimony from current Area Manager 
Adderly, which it characterizes as evidence of day-to-day, 
autonomous, local Philadelphia area operations to which Doyle 
and Gillert are only remotely invo
lved. Adderly testified that he 
now possesses the ultimate authority for all hiring, promotion 
and terminations decisions in the Philadelphia system for which 
he is generally responsible. Howe
ver, he admittedly reports to 
Doyle. He described Doyle as 
having regional responsibility for 
Philadelphia and a dozen other systems in New Jersey. He de-
scribed Doyle as having also the primary duty ﬁto set strategic 
direction for approximately one million customersﬂ of a total 
Respondent customer base of 3-1/2 million customers. Doyle 
reports directly to Tom Baxter, the president of the cable divi-
sion, of which the headquarters 
are located in Philadelphia. 
Adderly testified that Gillert re
presents the corporate organiza-
tions and has responsibility for the cable division, the QVC 
division, the cellular division, 
and the corporate office. Ped-
drick also reports directly 
to Baxter. Calhoun and Donahue 
both report directly to Doyle. According to Adderly, Donahue™s 
function as vice president of engineering is to devise a sound 
engineering platform for the cable systems to operate under the 
process or rebuilding with fiber 
optic cable and to direct its 
implementation. His only contact with the area operation is to 
relay information as to what 
platform and converter boxes are to be used. Adderly testified th
at since his promotion in March 
1995, he has had little or no opera
tional contact with Doyle, 
Gillert, or Peddrick. 
In addition to Adderly, Res
pondent has installed other new 
managers at the Philadelphia 
system. As of November 26, 
1990, Sanford Ames Jr. transferred there and later became gen-
eral manager in 1993Œ1994. He is responsible for day-to-day 
operational decisions. Jane Ya
ger has been the new human resources director for 6-1/2 mont
hs of six supervisory persons 
who report directly to Adderly 
and who have some relation to 
the unit. Only the accounting manager remains. 
D. Subsequent Wage Adjustments and Wage Increases 
Judge Evans found that the a
nnouncement of wage increase 
implementation was not unlawful. Rather, he found that exces-
sive raises of double or triple what would otherwise have been 
expected by employees based on 1989 raises and Respondent™s 
wage program were given in 1
990 to employees in the most 
populous unit classifications. In 1989, unit employees received 
a 5.1 percent (or less) raise). Judge Evans found: ﬁIn 1990, line 
technicians and construction technicians received 11.6 and 14.8 
percent respectively and servic
e technicians, the most populous 
unit classification, received 
15.5 percent.ﬂ 313 NLRB at 248. 
The judge also found that the average 1990 wage increase for 
all Philadelphia system employee
s was 8.2 percent. The unlaw-ful wage increases were wage 
ﬁadjustments.ﬂ Respondent also 
had a practice of granting indi
vidual ﬁmerit™ increases. From 
1991 to 1995, the Respondent gran
ted wage adjustments in 
only 2 years, 1993 and 1995. At 
the remand hearing, Adderly 
testified that Respondent has no 
plans for wage adjustments in 
the ﬁforeseeable future.ﬂ As the following chart reveals, both 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492types of total wage increases have averaged out at relatively 
moderate levels for both 
unit and nonunit employees. 
                            Average Increase by Year 
                  1991/%   1992/%*   1993/%   1994/%*  1995/% 
 Unit 
  6.0 
  4.9 
  6.7 
  3.0 
  1.9 
Nonunit   4.9 
  4.7 
  7.9 
  2.9 
  2.8 
Combined 
  5.3 
  4.8 
  7.4 
  3.0 
  2.6 
*Years marked with an asterisk
 represent years that includ-
ed a wage adjustment. The aver
age increases for 1995 represent 
average increases only for those employees who actually re-
ceived a raise. 
 In 1993 and 1995, unit employees received an average wage 
adjustment of 2.7 percent and 9 percent, respectively. The fol-
lowing chart sets forth the 1990 raises for those 22 current unit 
employees who were then employed in the unit. The General 
Counsel stresses that for those 
seven employees designated by 
an asterisk, it was their largest, single nonpromotion wage in-

crease in their work history for the Respondent. Four of those 
designated by a double asterisk received their highest subse-
quent raise because of promotions from service technicians to 
line technician positions. Also lis
ted, as cited by Respondent, 
are the highest subsequent raises for merit, wage adjustment, or 
promotions for those 1990 employees who had received an 11 
percent or higher raise in 1990, i.e., the range found excessive 
by Judge Evans. Also included 
are subsequent raises for two 
employees who received lower 1
990 raises but who were in the category of employees receiving excessive raises. 
                                        1990% Wage        Comparable or 
                                      Adjustments                    Higher, Single, 
                                                                              Largest Subse- 
                                                                              quent Raises 
 Elwell   4.3  $8.15 to $8.50 ($.35) 
 Ryekoto 
  7.5  $6.85 to $7.20 ($.55) 
 Lacey* 
15.9  $7.20 to $8.35 ($1.15) 
  8%Œ6/21/93 
Lopez* 15.9  $7.20 to $8.35 ($1.15) 
  7%Œ6/21/93 
Santana3 15.1  $8.12 to $9.35 ($1.23) 
44%Œ11/05/90 Carrion** 14.9  $7.48 to $8.60 ($1.12) 
16.9%Œ3/28/94 Chaszczewicz   7.5  $6.65 to $7.15 ($.50) 
  7%Œ10/09/91 
Baselice* 19.5  $9.20 to $11 ($1.80) 
 Blair** 15.9  $7.20 to $8.35 ($1.15) 
13%Œ6/13/93 Defabis   McCloskey 
  4.4  $7.95 to $8.30 ($.35) 
 Mazzone** 12.7  $7.94 to $8.95 ($1.01) 
17%Œ3/16/93 Negron**   9.0  $7.66 to $8.35 ($.69) 
14.9%Œ6/01/95 Staszak 15.9  $7.20 to $8.35 ($1.15) 
12.5%Œ7/17/95 Anderson   7.5  $6.65 to $7.15 ($.50) 
 Evans   7.5  $6.65 to $7.15 ($.50) 
 Jett 13.2  $8.26 to $9.35 ($1.09) 
 Monaghan 10.7  $6.65 to $7.36 ($.71) 
 Richardson   4.0  $7.45 to $7.75 ($.30) 
 Ruiz 10.5  $6.65 to $7.35 ($.70) 
 White 10.5  $6.65 to $7.35 ($.70) 
  6%Œ7/03/95   
Payne 
19.9  $7.80 to $9.35 ($.70) 
                                                             
 3 Santana was promoted to Service Supervisor on 11/05/90. On 
12/30/92, he transferred to Lead Service Technician with a 5-percent 
reduction in pay. 
Subsequent to May 1990, each of the foregoing May 1990 
unit employees have received subs
equent raises of at least 8 
percent for merit, adjustments, or promotions. Of those 22 em-
ployees (except Elwell who was 
apparently demoted by Sep-
tember 1995), 17 had increased their annual wages by substan-
tially more than 50 percent of their May 29 adjusted wages. 
The remaining four had increased their annual wages by some-
what less but close to 50 percent. 
The General Counsel also cites as a lingering factor the May 
1990 acceleration of merit wage reviews and the unlawful Au-
gust implementation of the 
direct deposit benefit. 
E. Subsequent Layoffs 
Respondent laid off no unit empl
oyee since it discriminato-
rily laid off the seven leading 
union adherents in January and 
February 1991. Since January 1990, it had laid off only one 
other unit employee. Respondent™s
 entire organization has em-
ployed about 1050 individuals 
since January 1, 1990. About 
690 of those individuals are no longer employed. Among those 
690 terminations, of which 188 were involuntary, there have 
been only 13 layoffs (not countin
g the unlawful terminations of the 7 union adherents involved in the instant proceedings). Of 
those 13 layoffs, at least 6 appear
 to have been supervisors or 
managers. Within the unit, there were 55 involuntary termina-
tions. From August 11, 1990, to June 30, 1991, there were 51 
involuntary separations in the entire system, including 17 in-
voluntary separations in the unit and excluding the discrimi-
nates. At the time Respondent unlawfully terminated the bench 
technician and construction tec
hnicians in early 1991, it was 
also planning to contract out 
its installation work. 313 NLRB at 242. There were 21 installers and 
2 lead installers in May 1991. 
There are none today. No other inst
allers were laid off. Instead, 
a number of installers transferred to other positions in Respon-
dent™s engineering department. 
In 1990, Respondent had been operating the Philadelphia 
system a few years only. At the time of the election, only 9 of 
more than 90 unit employees had seniority dates earlier than 
1987. Circumstances have change
d in 5 years. The emphasis 
has gone from construction installa
tion and initiation of service 
to that of maintenance of an 
established system. The General 
Counsel cites the job history of unit employees as evidenced by 

the documentary evidence as 
demonstrating that Respondent 
now provides not merely jobs bu
t ﬁcareers,ﬂ i.e., unit employ-
ees have been promoted and tr
ansferred either between posi-
tions or between locations. The 
General Counsel cites also the fact that only 7 of the current
 50 unit employees have been 
hired since 1993. The General C
ounsel concludes that the unit 
employees have made a commitment to their employment with 
Respondent and can readily see the benefits of tenure. Thus the 
General Counsel argues that an absence of a history of unit 
employee layoffs enhances the lingering coercive effects of the 
seven JanuaryŒFebruary 1991 unlawful layoffs. 
The Respondent cites the testimony of the current manager, 
Adderly, as to the 
practice as is effectuated under his manage-
ment with respect to the manner of layoff notification. He testi-

fied that there is no public annou
ncement made as to the reason 
for an employee™s termination because it is a matter kept confi-
dential between the employee and the supervisor. Thus Re-
spondent argues that the only ph
enomenon visible to remaining employees is the large turnover, and not whether it was volun-

tary or not. Respondent is relying on the practice as it is known 
 COMCAST CABLEVISION OF PHILADELPHIA 493to a most recent manager whose testimony, however, was not 
rebutted. Furthermore, the six 
February 1990 terminations were 
effectuated ceremoniously by the 
escorting of the discrimina-tees out of the plant by armed guards. That procedure probably 
does not occur with voluntary or other involuntary termina-
tions, but the record is not en
tirely clear. Respondent, however, 
argues that the large turnover in the system as a whole and in 
the unit dissipates the effect of the seven unlawful layoffs. Fur-
ther, it argues that the terminations, despite the armed guard 
escort, were benign because the 
discriminatees were not dis-
charged with a ﬁblot on their employment record,ﬂ i.e., they 
were ostensibly laid off for economic reasons, albeit pretextual 
economic reasons. Respondent furthe
r alludes to its subsequent ﬁbenignﬂ treatment of open union organizers who were re-
warded by promotions and its 
ﬁbenignﬂ treatment of General Counsel witnesses. Of those witnesses, two were promoted (Heath and Glover), three are still employed in the unit (Evans, 

Jett, and Defabis), and three 
have voluntarily terminated 
(Sweeney, Mitchell, and Takach).
 As noted above, Judge Evans 
concluded that Respondent was mo
tivated by a desire to ma-
nipulate an expected second elec
tion and not necessarily by a 
desire for retaliatory punishment with respect to the six installa-
tion technicians. 
II. ANALYSIS A. Guiding Precedent 
The Board has traditionally held that evidence of employee 
turnover is irrelevant to the determination of 
Gissel
 bargaining 
orders. Highland Plastics
, 256 NLRB 146, 147 (1981). In so 
doing, the Board was concerned with the lingering effects of 
serious unfair labor practices wh
ich made the likelihood of a 
free, uncoerced election remote. The Board was also concerned 

with a concept of justice th
at the perpetrator of wrongdoing 
ought not profit by the delay i
nherent in the administrative 
remedial process. Highland Plastics, supra. The Board has 
continued to adhere to those principles, particularly often not-

ing that even if it were to consider turnover, it would require 
bargaining orders where numerous
 ﬁhallmarkﬂ violations of threats of discharge were committed by and, explicitly or im-
plicitly, sanctioned by the highest officials of the employer 
whose continuation in their auth
oritative positions would likely 
exert a coercive effect upon unit employees. 
International Door, 303 NLRB 582, 583 (1991); 
HarperCollins Publishers
, 317 NLRB 168 (1995); 
Be-Lo Stores 318 NLRB 1 (1995). 
The United States Court of Appeals for the District of Co-
lumbia has been receptive to the issuance of Board requested 

Gissel
-type bargaining orders where the Board has particular-
ized its reasons for including that
 traditional remedies could not 
dissipate the lingering coercion, especially where here the em-

ployer did not raise the issue of employee turnover, 
Davis Su-permarkets v. NLRB
, supra. Where a respondent-employer has 
raised the issue of employer turnover, that court has insisted 
that the Board evaluate such evidence and conditions in the 
bargaining unit up to the time the Board renders its decision on 
remand. Avercor, Inc. v. NLRB
, supra. The court has instructed 
the Board that it is the Board™s 
responsibility to demonstrate the 
basis for its conclusions that the extraordinary bargaining order 
remedy must subordinate the ri
ght of subsequent new employ-
ees to a free choice of representation or nonrepresentation. 
Avecor, Inc. v. NLRB
, supra; Somerset Welding & Steel v. 
NLRB, supra. The Board accepted the court™s remand in the 
Avecor
 and 
Somerset cases and withdrew its bargaining order remedy re-
quest. It did so not in consideration of employee turnover, but 
because of other factors such as the reconsideration of whether 

the unfair labor practice determination, especially upon review 
by the court, called for the extraordinary remedy. 
As I view Board and court precedent, I conclude that in this 
remand proceeding, the Respondent had the burden of moving 
forward with evidence 
of changed circumstances in the bargain-
ing unit but, thereafter, the General Counsel had the burden of 
adducing rebuttal evidence or argument to demonstrate why tra-
ditional remedies could not effe
ctively dissipate the lingering 
effects of the unfair labor practices found herein by the Board 
and court, notwithstanding those changed circumstances. 
The Respondent in its posttrial 
brief requested administrative 
or judicial notice be taken of its compliance with the balance of 
the court order, as well as the virtual absence of other unfair 
labor practice determinations. Such
 evidence is, of course, rele-
vant to the issue of potential 
probable recidivism. I conclude 
that it is the General Counsel™s burden to adduce evidence of 
recidivism as part of his burden to demonstrate that the change 

in circumstances evidenced by
 employee/supervisory turnover 
or other changed circumstances 
is unlikely to impact upon the 
alleged lingering coercion. Neither the General Counsel nor the 
Charging Party adduced any evidence of recidivism of any 
kind4 nor any evidence or argument of noncompliance by Re-
spondent with the court™s order, which the General Counsel 

essentially concedes in his brief. It is sufficient for me to find 
that no evidence of recidivism of any kind nor evidence of any 
noncompliance has been adduced. I find it therefore unneces-
sary to take notice of the specific status of the compliance pro-
ceeding nor to make any research as to whether there are any 
prior Board determinations of other Respondent unfair labor 
practices. If any of the latter ex
isted, the General Counsel un-
doubtedly would have cited such 
by way of requested judicial 
notice; e.g., 
Heatilator Fireplace
, 249 NLRB 544, 546 fn. 6 (1980), enfd. 646 F.2d 1218 (6th Cir. 1981). Accordingly, it is 
unnecessary to rule on the General Counsel™s posttrial motion 
to strike portions of Respondent™s brief and Respondent™s op-
position motion. 
The Board, in its remand order, cited Impact Industries, su-
pra, as the guiding precedent for my evaluations, surely implic-
itly, in addition to the factors 
set forth by the remanding court 
herein as discussed in the Avecor
 and Somerset cases. The 
Im-pact Industries v. NLRB, 847 F.2d. 379 (7th Cir. 1988) case 
involved a disposition by the Board of a remand order of a 
Gissel
-type bargaining order request by the United States Court 
of Appeals, Seventh Circuit. Pr
esumably relevant is also the 
Board™s disposition of a simi
lar remand from the Seventh Cir-
cuit in Montgomery Ward & Co
., 307 NLRB 764 (1992), wherein the Board accepted the remand of the court in 
Mont-gomery Ward & Co. v. NLRB
, 904 F.2d 1156 (7th Cir. 1990). 
In both Impact Industries and Montgomery Ward
, the Board 
withdrew its consideration of a bargaining order because of 

changes in unit circumstances, i.e., employee and manage-
rial/supervisory turnover. In 
Impact Industries, the Board cited 
the death of the original co-owners; high level manage-
rial/supervisory turnover (only two perpetrators remaining); an 
                                                          
 4 Documents, which were the subject of the petition to revoke the 
Charging Party™s subpoena duces tecum,
 did not relate to any alleged 
unfair labor practice conduct nor to the subject of recidivism. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494increase of the unit from 135 before the election to 263, result-
ing in 90 percent of current employees unexposed to coercion; 
passage of time of about 8 year
s from election to remand deci-
sion; and under the court™s law of the case, it found the prospect 
of a fair election a ﬁlikely eventﬂ and the impact of unfair labor 
practices mitigated and ﬁlikely to be erasedﬂ by traditional 
remedies. In 
Montgomery Ward & Co
., supra, the Board, in its 
remand decision, adopted the 
similar recommendation of the 
administrative law judge. The judge found that after 8 years, of 
13 supervisor perpetrators, only 1 remained; that 270 original 
voter-eligible unit employees were 
reduced to 154, of whom 41 
were also members of the bargai
ning unit at the time of unlaw-
ful conduct. The judge further no
ted that there was absence of 
any evidence which attributed administrative delay to the em-
ployer or evidence that the employer unlawfully caused the 
turnover. Accordingly,
 he concluded that: 
 [A]ny benefit the Respondent may gain from its 
unlawful conduct must be weighed against the conse-
quences of imposing a remedy that now infringes on the 
self determination rights of the 
vast majority of the current 
work force, the composition of which has dramatically 
changed during the course of the passage of time. [
Mont-gomery Ward & Co
. supra, at 766.] 
 In Avecor v. NLRB
, supra, the court found it to be relevant 
that the unit had ﬁchanged considerably as a result of growth 
and turnover,ﬂ whereby only half of the unit employees had 
been employed on the date of the election
. In Somerset Welding & Steel v. NLRB
, supra, the court found relevant evidence of 
management and employee tur
nover and the fact that fewer 
than 10 percent of unit employees were exposed to coercive 
statements by supervisor
s. The court observed: 
 The Board concluded that 
employee turnover occur-
ring since the election was insufficient to affect the appro-
priateness of the bargaining order because 50 of the cur-
rent 64 employees, or 78 percent, worked at the Company 
at the time of the election. We do not know, however, how 
many of the 50 employees signed the cards authorizing an 
election. Furthermore, two of the supervisors accused of 
making coercive threats, Clyde and Berkley, no longer 
serve as supervisors. These changed conditions warrant 
close examination of the bargai
ning order to determine if it 
is required. [
Somerset Welding & Steel v. NLRB
, 987 F.2d 777, at 781.] 
 B. Contention of the Parties 
The General Counsel, whose po
sition and argument subsume 
that of the Charging Party, contends that despite the passage of 
5 years™ time that it is ﬁinconceivable that the experience of the 
campaign and the unfair labor practices have been forgotten.ﬂ 
He cites the fact that somewhat less than half of the unit was 
exposed to it and more than half
 was employed in the Philadel-
phia department at the time of 
the unlawful February layoffs 
(less than half in unit positions at that time), that 17 of the cur-
rent 50 employees signed union au
thorizations and that 9 re-
ceived subpoenas to testify before Judge Evans. 
The Respondent notes that the court in the 
Avecor
 and Som-erset
 remand orders dealt with turnover rates of 50 percent or 
less. Respondent stresses that a minority (44 percent) of current 
employees witnessed the May 19
90 wage adjustment; that only 
23 or 46 percent of current unit employees were employed in 
unit positions at the February 
1990 layoffs; and that 27 or 54 
percent of current unit employees entered unit employment 
after the election. Respondent ar
gues that a ﬁsignificant major-
ityﬂ of current unit employees never had an opportunity to ex-
press their choice regarding representation and only 17 or 34 
percent of the current unit empl
oyees signed union representa-
tion authorizations 5 years ago. 
With respect to supervisory 
turnover, the General Counsel 
concedes the large turnover of s
upervisors, particularly those 
responsible for the unlawful interrogations which I noted 
above, involved for the most part one-on-one confrontations 
including known union supporters, which the Board did not 
rely on. However, the General 
Counsel cites the continued em-
ployment of Area Engineering Director John Donahue in the 
promoted capacity of regional vice president of engineering. 
Donahue was involved in one union button prohibition episode 
as well as the underlying determ
ination to lay off seven em-
ployees. The General Counsel al
so cites the continued em-ployment of Paul Gillert as vi
ce president of human resources, 
who gave a campaign speech 3 days before the election (not 
alleged as coercive); Labor C
onsultant and now Cable Division 
Human Resources Director Al 
Peddrick; Al Calhoun, then a 
special products coordinator since promoted to regional special 
projects coordinator; and finally
 Mike Doyle, the then and now 
regional vice president. Doyle,
 Gillert, and Calhoun all were 
related in varying degrees to the unlawful wage adjustment and 

similarly, in varying degrees, Gi
llert and Doyle were related to 
the discriminatory layoff decisions. The General Counsel 

stresses that two of the culpable
 managers were promoted, and 
continued presence of the others ﬁis unlikely to alter the percep-

tion that the same actors harboring the same animus are in con-
trol.ﬂ Peddrick, of course, was not alleged to have committed or 
participated in any unlawful 
conduct. Indeed, Judge Evans concluded that much of the supervisor-to-individual unlawful 

confrontations were due to a failure, due in part to misunder-
standing, by line level supervisor
s to adhere to instruction to 
refrain from unlawful threats, pr
omises, and interrogations. Not only did Judge Evans fail to conc
lude that lower level supervi-
sors were encouraged by higher managers to coerce unit em-
ployees, he suggested that it was contrary to higher manage-
ment instruction. 
The Respondent stresses that 
the local management now 
consists of a virtually new team who have little daily, ongoing 
contract with Doyle, Gillert, 
or Peddrick. Donahue™s promotion 
reduced his visibility to and connection with ongoing unit busi-
ness activity. 
As noted above, the actual vi
ctims of interrogations and un-
lawful promises constitute only a small fraction of current unit 
employment. 
With respect to the lingering impact, if any, of the unlawful 
preelection 1990 wage adjustment
, the General Counsel argues 
that the absence of any comparable size adjustment throws the 
past unlawful raise into bold relief as a continuing reminder of 
the 1990 vote-buying scheme and w
ill likely be the ﬁsubject of 
discussionﬂ and voter ﬁspeculationﬂ as to whether ﬁhistory will 
repeat itselfﬂ in a second election. 
Respondent argues that the hi
story of only moderate subse-
quent ongoing pay adjustments and 
regular merit raises amelio-
rates not enhances, the significance of and coercive effect of the 

1990 wage adjustment, particularly in view of the limited per-
centage of ﬁvictimsﬂ in the 199
0 incident and the cumulative 
 COMCAST CABLEVISION OF PHILADELPHIA 495impact of their total subsequent 
raises which have lifted their 
current wages by 50 percent or more. 
The problem of General Counsel
™s argument is that it prem-
ises the 1990 wage adjustment as a vote-buying scheme 
whereby employees are impliedl
y promised future high wage 
adjustments without need for union representation. By virtue of 
the absence of subsequent large wage adjustments and the Re-
spondent™s retreat to moderate pre-1990 raise averages, the 
1990 coercive message necessarily is exposed for what General 
Counsel suggests it was, i.e., a one time vote-buying scheme. 
Therefore, it can equally be argued that the employees who 

received such raises must s
ee the 1990 implied promise as a 
bitterly hollow one and conclude that such preelection implied 
promises are of dubious worth. The vote-buying scheme can 
thus be viewed as having ultimately adversely affected Re-
spondent™s antiunion strategy, a
nd not necessarily a cause of 
lingering discouragement of uni
on representation. Clearly, an 
unlawful postelection reward for the defeat of the Union would 
arguably have had a more ling
ering effect, as the General 
Counsel argues, employees would speculate about history being 
repeated, whereas speculation a
bout a preelection bribe will 
have no effect except one adve
rse to Respondent unless another 
bribe is actually given before the election. 
The General Counsel also argues that the postelection dis-charge of union supporters has 
grown in significance because of the subsequent lack of unit 
layoffs and the apparent Respon-
dent policy of assuring employees of employment within its 
system in preference to layo
ffs. The General Counsel argues 
that offers of reinstatement and backpay payments pursuant to 

court order ﬁmore than 4 years after the fact can hardly be reas-
suring to an employee interested in protecting a career.ﬂ He 
asks, ﬁGiven these facts how likely is it that unit employees 
will risk open organizing or support in a second election cam-
paign.ﬂ The Respondent contends that th
e General Counsel is basing 
his assumptions upon unproven employee perceptions of turn-

over. Respondent points out that there is no evidence to support 
an inference that employees are aware of the circumstance of 
employment termination of other employees voluntary or in-
voluntary but, rather, that testimonial evidence indicates that 
they are not. Respondent argues
 that the only visible phenome-
non to be witnessed by employees is that there has been a very 

large turnover in employment. Re
spondent also refers to the 
ﬁbenignﬂ nature of the layoffs discussed above, the benign 

treatment of other union supporters 
and the lack of evidence of 
any retaliatory actions since then, as well as the absence of any 

evidence of recidivism by Respondent as a whole or by Doyle, 
Calhoun, and Gillert in the uni
t or elsewhere thereafter. 
C. ConclusionsŠBargaining Order Clearly, under Board precedent which is concerned, in large 
part, with the concept of the demands of simple justice that a 
wrongdoer not profit by administrative delay, the General 
Counsel has the best of the argument. However, by virtue of 
court precedent, under 
Impact, Avecor
, and Somerset, the Board 
must give greater concern to th
e infringement of the representa-
tional rights of subsequent unit ma
jority newcomers than to the 
interest of justice and/or labor relations stability under the Act 

as perceived by the 
Gissel
 decision unless it is demonstrably 
clear that an uncoerced election 
cannot be held. It is true that 

the passage of time and percentages of employee/super-visory 
turnover is not as great herein as in the 
Impact Industries, su-
pra, or 
Montgomery Ward & Co.,
 cases. Nonetheless, 5 years 
have already passed, and yet a final disposition remains. I con-

clude that under court precedent a
nd rationale, the scale tips in 
favor of the new unit employees™ right to a choice of represen-

tation or not. The confrontational, coercive unfair labor prac-
tices have been dissipated by de
parture of victims and perpetra-tors alike. High echelon managers
 directly active in the pay 
adjustments and layoff decisions are now gone, notably the vice 
president of Philadelphia area
 operations, Tyrone Connor. Oth-
ers were placed in positions more remote from the unit, albeit 
in part by promotion. A new 
local management team is in 
place. I find that the passage of time, the diluted impact of the 
1990 pay raise coercion, the lack 
of evidence of probable or 
actual recidivism by Respondent and specifically by the re-
maining agents involved, the la
rge turnover of unit employees, 
supervisors, victims of coerci
on, and pay raise beneficiaries 
have clouded the possible employee perception of a lingering 
coercion effect to an extent sufficiently to conclude that the 
Board™s traditional remedies are likely adequate to dissipate 
that effect. Under these facts, I conclude that the self-
determination rights of the new unit employees who form a 
significant majority should ther
efore be given deference and 
that a fair election can likely be held. 
ALTERNATIVE 
REMEDY By virtue of my foregoing c
onclusion, I find the Union re-quest for extraordinary remedies
, including special preelection 
access, to be untenable. By virtue of finding that the coercive 
effects of the 1990 unfair labor practices have been so dispelled 
as to enable a fair free election to be held, such additional 
remedies represented by the Union are unwarranted. 
Impact Industries, supra, fn. 6; Montgomery Ward & Co
., supra at page 766. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER That the paragraphs in the Board™s Order requiring the Re-
spondent Comcast Cablevision of
 Philadelphia, L.P., bargain 
with Teamsters Union, Local No. 
115, affiliated with the Inter-
national Brotherhood of Teamster
s, Chauffeurs, Warehousemen 
and Helpers of America, AFLŒCIO, be deleted. 
That Case 4ŒRCŒ17321 be reopened and the Regional Direc-
tor conduct a second election there
under and, further, that the 
Notice of Second Election incl
ude language informing employ-
ees that the first election was set aside because the Board found 
certain conduct by the Respondent
 interfered with the employ-
ees™ free choice. 
                                                           
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 